—Judgment, Supreme Court, New York County (Renee White, J., at hearing; Angela Mazzarelli, J., at trial and sentence), rendered December 10, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree and sentencing him, as a second felony offender, to concurrent prison terms of 6 to 12 years on the sale count and 1 year on the possession count, unanimously affirmed.
The trial court did not err, after a Hinton hearing which considered the fact that the undercover officer had testified in a Mapp hearing without a closure request, in closing the courtroom during the testimony of the undercover officer who conducted undercover operations every day in the neighborhood of the defendant’s arrest, particularly since defendant never suggested an alternative to closure (People v Martinez, 191 AD2d 151). Concur—Carro, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.